{¶ 20} I respectfully dissent. It is clear that the defendant omitted that he lived in New York on his sworn affidavit. The omission in a sworn affidavit, in my opinion, whether through negligence or purposefully, is sufficient to deny the sealing of the record. Had the fact that he lived in New York been disclosed, it may have cleared up the matter of whether it was the same person who was convicted of the prior offense. To hold otherwise would be to encourage applicants to lie on the application. *Page 1